SHAW, P. J. —
These two appeals were argued together, they involve different provisions of the same ordinance and some of the points made are applicable to both appeals, so we consider them together.
The complaint in each case charges the defendants therein with violating the Los Angeles city initiative ordinance No. 80170, dealing with picketing, which was before us in People v. Tilkin, (1939) 34 Cal. App. (2d) (Supp.) 743 [90 Pac. (2d) 148], and each of the complaints was framed in accordance with our decision there, in such form that each presents the question of the validity of a separate set of provisions of this ordinance.
The ordinance contains in section 1 certain definitions, those material here being as follows:
“ (a) The term ‘to picket’ shall mean and include to walk, march, patrol or ride to and fro, back and forth, or in any other repeated or successive or continuous manner, or to stand, sit or remain, in front of, in the vicinity of, or about any place of business, any place of residence, or any of the ■approaches leading thereto or therefrom.”
“(c) The term ‘bona fide strike’ shall mean and include y-any cessation of work by at least a majority of all of the bona fide employees of all classes of an employer in order to obtain or resist a change in wages, hours or conditions of their employment after demands made therefor on such em*761ployer, which cessation of work has taken place after a majority of all of the bona fide employees of all classes of such employer have by secret ballot voted to strike. A bona fide strike may exist against such employer generally, or may exist only at one or more of the separate places of business of such employer. In the latter ease this subsection (c) shall be applied and interpreted, with respect to the determination of ‘bona fide employees’ and ‘majority’, as if the place or places of business at which said bona fide strike exists were the only place or places of business of such employer. ’ ’
“(d) The term ‘bona fide employee’ of any employer shall mean a real person (1) who is employed by such employer and has been continuously employed by such employer for a period of not less than thirty (30) days, or (2) who was employed by such employer and had been continuously employed by such employer for a period of not less than thirty (30) days at the time a majority of such bona fide employees of such employer voted for or commenced a bona fide strike against such employer; but shall not include any employee or former employee of an employer if such employee or former employee shall have entered such employment for the purpose of picketing or of creating an industrial dispute or strike.”
Other material parts of the ordinance were set forth in People v. Tilkin, supra, 34 Cal. App. (2d) (Supp.) 743 [90 Pac. (2d) 148], and will not be repeated here in full. The prohibitions here in question appear in sections 3 and 4, which, as we held in People v. Tilkin, are to be construed together and create a considerable number of separate offenses, the various provisions of section 4 being regarded as parts of the definitions of these offenses, and not mere exceptions to section 3. The provision of section 3 which is a part of the charge in each of these cases refers to picketing on a public street “in a manner calculated ... to induce or influence any person to refrain from entering, occupying or leaving any place of business, or to refrain from performing services or labor, or to refrain from seeking or obtaining employment, or to refrain from purchasing, selling, using, delivering, transporting or receiving any goods, wares, merchandise, services, entertainment, accommodations or articles”. Section 4, as construed in People v. Tilkin, supra, adds to this description, in completion of the definition of one *762of the offenses created by these sections — that charged here in People v. Gidaly, Cr. A. No. 1602 — provision that picketing shall not be done in the manner described in section 3 at a place of business where there is no “bona fide strike”, and adds, in completing the definition of another offense — that charged in count II of the complaint in People v. Aragon, Cr. A. No. 1607 — provision that picketing shall not be so done by any person who is not a “bona fide employee” at the place picketed. Count I of the last-mentioned complaint charged an offense of which the defendants were found not guilty.
The facts in each case are undisputed and were presented to the trial court by a written stipulation. In People v. Gidaly, it appears that the place of business picketed had twenty “bona fide” employees, that seventeen of them remained at work and three struck for higher wages. These facts prevented the strike from being “bona fide” within the definition above quoted. Appellant Gidaly, who picketed this place of business, was one of the three strikers. In People v. Aragon there was a strike in which thirty of 'the thirty-two employees took part, and there is no showing that it was for any reason not “bona fide”, but two of the appellants who picketed the place of business where the strike occurred were not and never had been employees there, being union organizers, and the third had been employed there continuously for only 24 days at the time of the strike. These three appellants were therefore not “bona fide” employees within the terms of the ordinance.
There is no contention in either case that the stipulated facts do not support the charge made, but both of the ordinance provisions on which the charges are based are attacked on constitutional grounds, one of which is that the classifications made by the ordinance in its definitions of “bona fide strike” and “bona fide employee”, above quoted, are unreasonable and arbitrary and hence in violation of the Fourteenth Amendment, particularly its provision forbidding a denial of the equal protection of the laws, and also of the provisions of the California Constitution. This contention must be sustained.
In passing on the matter, we begin with two propositions. In the first place, whatever desire the framers of this ordinance may have had to discourage strikes, they gave no expression to any such desire by incorporating in *763the ordinance any prohibition of strikes. Neither this ordinance nor any other of which we are advised, nor any state law, forbids strikes. The right to strike is fully recognized in California. (Parkinson v. Building Trades Council, (1908) 154 Cal. 581, 599 [98 Pac. 1027, 16 Ann. Cas. 1165, 21 L. R. A. (N. S.) 550] ; Lisse v. Local Union No. 31, (1935) 2 Cal. (2d) 312, 318 [41 Pac. (2d) 314].) In the second place, the ordinance before us, as we held in People v. Tilkin, supra, 34 Cal. App. (2d) (Supp.) 743 [90 Pac. (2d) 148, 153], has as its purpose the regulation, not the suppression of picketing, which it recognizes as a proper instrumentality for use in labor disputes. In pursuance of its purpose, and to set up criteria for determining who may picket and under what circumstances it may be done, classifications have been made by the ordinance, and the only question we have to pass upon is that of their validity.
The rules governing the validity of legislative classification under the Fourteenth Amendment are well settled. That amendment applies to city ordinances. (Home Tel. etc. Co. v. Los Angeles, (1913) 227 U. S. 278, 294 [33 Sup. Ct. 312, 57 L. Ed. 510, 518].) “In order, however, that a statute shall be valid which contains a classification of persons or things for the purpose of legislation, such classification must be a reasonable one, and must be based on real distinctions in the subject matter which bear some relation to the object sought to be accomplished by the statute.” (12 Cor. Jur. 1148, 1149.) “The equal protection guaranteed by the Constitution forbids the legislature to select a person, natural or artificial, and impose upon him or it burdens and liabilities which are not cast upon others similarly situated. . . . Neither can it make a classification of individuals or corporations which is purely arbitrary, and impose upon such class special burdens and liabilities. Even where the selection is not obviously unreasonable and arbitrary, if the discrimination is based upon matters which have no relation to the object sought to be accomplished, the same conclusion of unconstitutionality is affirmed.” (Atchison, T. & S. F. R. Co. v. Matthews, (1899) 174 U. S. 96, 104, 105 [19 Sup. Ct. 609, 43 L. Ed. 909].) “While the difference need not be great, the classification must not be arbitrary or capricious, but must bear some just and reasonable relation to the object of the legislation.” (Bayside Fish etc. Co. v. *764Gentry, (1936) 297 U. S. 422, 429 [56 Sup. Ct. 513, 80 L. Ed. 772, 777].)
The same principles have been established by the California decisions in applying to city ordinances and other legislation the provisions of section 21 of article I of the state Constitution that “No special privileges or immunities shall ever be granted which may not be altered, revoked, or repealed by the legislature; nor shall any citizen, or class of citizens, be granted privileges or immunities which, upon the' same terms, shall not be granted to all citizens. ’ ’ The Supreme Court said of this provision in In re Blois, (1918) 179 Cal. 291, 295 [176 Pac. 449], “This latter section of the Constitution has been given direct application to statutes and ordinances which have been enacted and sought to be enforced either by the state or by political subdivisions thereof, and in which attempts have been made to discriminate in favor of or against particular persons or classes of persons as to whom no reasonable basis of discrimination can be seen to exist; and in all such cases the courts of this state have uniformly held such attempted legislation to be void.” In In re Sumida, (1918) 177 Cal. 388, 391 [170 Pac. 823], the court, dealing with a city ordinance, quoted the following language from Ex parte Miller, (1912) 162 Cal. 687, 698 [124 Pac. 427] : “ ‘A law is general and uniform in its operation when it applies equally to all persons, embraced within the class to which it is addressed, provided such class is made upon some natural, intrinsic or constitutional distinction between the persons composing it and others not embraced in it. . . . The difference on which the classification is based must be such as, in some reasonable degree, will account for or justify the peculiar legislation. ’ ” In Martin v. Superior Court, (1924) 194 Cal. 93, 100 [227 Pac. 762], the court said: “The classification, however, must not be arbitrarily made for the mere purpose of classification, but must be based upon some distinction, natural, intrinsic, or constitutional, which suggests a reason for and justifies the particular legislation. That is to say, not only must the class itself be germane to the purpose of the law but the individual components of the class must be characterized by some substantial qualities or attributes which suggest the need for and the propriety of the legislation.” See, also, Gaetano Bocci & Sons Co. v. Lawndale, (1930) 208 Cal. 720 [284 Pac. 654]; In re Gatsios, (1928) 95 Cal. App. 762, *765766 [273 Pac. 826]; In re Boehme, (1936) 12 Cal. App. (2d) 424, 428 [55 Pac. (2d) 559], where the above-mentioned California cases are cited and the rules stated in them approved, and Bueneman v. Santa Barbara, (1937) 8 Cal. (2d) 405 [65 Pac. (2d) 884, 109 A. L. R. 895], where the same rule was applied, the court saying, at page 413, “For mere difference in classification does not meet constitutional requirements. Classification ‘must always rest upon some difference which bears a reasonable and just relation to the act in respect to which the classification is proposed, and can never be made arbitrarily and without any such basis. ’ (Gulf, Colorado & Santa Fe Ry. Co. v. Ellis, 165 U. S. 150, 155 [17 Sup. Ct. 255, 41 L. Ed. 666].) ”
Turning now to the ordinance in question, we find that, as applied to the facts of the eases before us, it makes several discriminations, and we are unable to see that any of them affords a proper basis for legislative classification in the matters now in hand. As already stated, the part of the ordinance involved in People v. Gidaly, Cr. A. No. 1602, is that prohibiting picketing of a place of business where less than a majority are on strike, and People v. Aragon, Cr. A. No. 1607, involves that part of it prohibiting picketing by persons who are not or have not been continuously for at least thirty days employees at the place of business picketed. To sum up the effect of these provisions, if a majority of the “bona fide” employees at a place of business or at all the employer’s places of business, go on strike, such place may be picketed, but if less than that number strike none of them may picket; and no matter how many strike, persons not employees may not join them in picketing and employees who have been such less than thirty days continuously may not picket. How do these discriminations tend to promote the objects of the ordinance? Those objects, as we gather them from a consideration of its various prohibitions, are, first, to prevent obstruction of streets and other public places, and other interference with their use for passage; second, -to prevent, in labor disputes, acts of intimidation and violence directed at persons engaged in those disputes or at other members of the public; and, third, to assure to the public and those affected by such disputes freedom from unlawful disturbance and annoyance arising from picketing.
Considering the first of these objects, it is manifest that it can make no difference whether a picket is or has been *766for thirty days an employee of the place picketed, and that interference with passage over the streets is not less likely when a majority of the employees are on strike. Moreover, that object seems well accomplished by section 10, which prohibits a variety of acts which would hinder or prevent free passage along streets and other public places. As to the second and third objects, we note that sections 7, 8, and 9 of the ordinance prohibit any person, be he picket or not, from engaging in acts of intimidation or coercion in connection with any place of business, section 2 thereof specially forbids pickets to do so, and sections 7, 8, and 9 prohibit also a variety of acts which might amount to mere annoyance or disturbance. With the activities of pickets thus limited, what difference can it make to the accomplishment of the objects of this ordinance whether or not they are employees at all or have been such for any particular length of time, or how many of the employees at the place picketed are on strike? We can see no such difference.
Even were there no such other limitations on pickets, the classifications now under consideration would have no just or reasonable relation to the objects of the legislation, to use the phraseology of Bayside Fish etc. Co. v. Gentry, supra, 297 U. S. 422, 429, [56 Sup. Ct. 513, 80 L. Ed. 772, 777]. There is nothing in any experience to which our attention has been called and we see nothing in reason to suggest that pickets at a place where a minority of the employees are on strike will be any more given to violence, obstruction of streets, intimidation, annoyance and disturbance than those where a majority strike. Neither does it appear that the length of time a picket has been employed at the place he pickets bears any rational relation to the probability of his acting in a manner contravening the objects of this ordinance. We find no rational ground to suppose that a picket who is not employed at the place picketed, who may be a friend or relative of an employee, a person hired for the purpose, or an official of some union interested in the strike, will be any more active or urgent about the business of picketing or any more likely to engage in obnoxious conduct, than an employee. The latter has a personal interest in winning the strike, which furnishes him as strong an incentive to let the end justify the means, as any other picket is likely to have. The provision of the ordinance discriminating between employees and others and denying the latter *767the right to picket, comes directly within this declaration made by the United States Supreme Court, arguendo, in Truax v. Corrigan, (1921) 257 U. S. 312, 335 [42 Sup. Ct. 124, 66 L. Ed. 254, 264, 27 A. L. R 375, 387] : “Suppose the legislature of the state were to provide that such acts as were here committed by defendants, to wit, the picketing or patrolling of the sidewalk and street in front of the store or business house of any person, and the use of handbills of an abusive and libelous character against the owner and present and future customers, with intent to injure the business of the owner, should be a public nuisance and be punishable by fine and imprisonment, and were to except ex-employees from its penal provisions. Is it not clear that any defendant could escape punishment under it on the ground that the statute violated the equality clause of the 14th Amendment? That is the necessary effect of Connolly v. Union Sewer Pipe Co., 184 U. S. 540 [46 L. Ed. 679, 22 Sup. Ct. 431].”
Again we call attention to the fact that in the situations selected by this ordinance for its permissive effect the picketing of a place of business may be done in such manner as is likely (and ordinarily its object would be) to induce persons not to enter or leave the place, not to work or seek employment there, and not to buy, sell, deliver or receive goods there, subject to other provisions of the ordinance against violence, coercion, intimidation and annoyance and some other limitations not now requiring consideration. No question arises as to the prohibition of such picketing altogether, for there is no such prohibition, but only as to the reasonableness of the standards by which the ordinance has selected the persons by whom and the circumstances under which it may be done. By the established rules of constitutional law, such standards may not be arbitrary, but must have some reasonable relation to the object and purpose of the ordinance. Finding no such relation, we hold the prohibitions here in question invalid. The ordinance makes other discriminations, not here discussed, in its definitions of “bona fide strike” and “bona fide employee”. The facts of these cases do not raise any question of the validity of those other discriminations, for it does not appear that any of the appellants is in any of the classes against whom such discriminations run. We have for that reason refrained from expressing an opinion regarding any of the other dis*768criminations. For similar reasons we do not decide upon the validity of various other provisions of the ordinance not involved in the charges made against the defendants.
The judgments are reversed and the causes are remanded to the municipal court, with directions to dismiss the complaint in People v. Gidaly, Cr. A. No. 1602, and to dismiss count 2 of the complaint in People v. Aragon, Cr. A. No. 1607. The appeal from the order denying motion to quash and dismiss the complaint, in Cr. A. No. 1607, is dismissed.
Bishop, J., concurred.